Citation Nr: 1538532	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased, compensable, rating prior to December 3, 2013, and higher than 10 percent thereafter, for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to June 1955.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  In September 2014 the Board remanded this matter for additional development, and such development having been completed, it is now returned to the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 3, 2013, bilateral hearing loss was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 56.25 decibels in the right ear and 45 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 90 percent in the right ear, and 92 percent in the left ear.

2.  Since December 3, 2013, bilateral hearing loss has been manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 58.75 decibels in the right ear and 61.25 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 76 percent in the both ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss were not met prior to December 3, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing have not been met at any time since December 3, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial rating for bilateral hearing loss, effective June 20, 2008.  An appeal of the initial ratings is not before the Board; rather the Veteran seeks in increased ratings for both disabilities.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2014).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Rating Prior to December 3, 2013

Having reviewed the entire claims file, including the Veteran's lay statements and evidence such as the results of diagnostic testing, the Board finds that prior to December 3, 2013, hearing loss did not warrant a compensable rating.

On VA examination in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
70
LEFT
10
25
35
50
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  Functional effects included the Veteran's report of misunderstanding words spoken over the telephone, being told the TV volume is too loud, and needing to a ask others to repeat themselves.

On the audiological evaluation in March 2012, speech audiometry tested was not completed, however pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
65
LEFT
10
25
30
45
65

In May 2012 the Veteran reported that he was unable to hear well in the presence of background noise or competing speakers.  In August 2012, he stated that he heard an echo when in church and that his right hearing aid volume was softer than the left.

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because the Veteran's pure tone thresholds were worse on examination in August 2011, this is the evidence the Board will rely on in assessing whether the Veteran is entitled to a compensable rating prior to December 2013.  At that time, average from 1000 hertz to 4000 on the right side was 56.25 decibels with 90 percent speech discrimination; leaving application of Table VI to assign the Roman numeral II to the right ear.  The Veteran's left ear pure tone threshold average was 45 decibels, with speech discrimination of 92 percent.  Table VI indicates the assignment of Roman numeral I for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral II intersect, Table VII reveals that a rating of zero percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  The Veteran's pattern of hearing loss did not meet the criteria of an exceptional pattern of hearing impairment prior to December 2013 and thus the noncompensable evaluation derived from Tables VI and VII is dispositive of the appropriate rating prior to December 3, 2013.

Rating Since December 3, 2013

After reviewing the entire claims file, the Board finds that the Veteran's hearing loss has been not more than 10 percent disabling at any time during the period on appeal, including since December 3, 2013.

On private evaluation in December 2013, the Veteran reported a long-standing history of bilateral hearing loss, worse in the right ear than the left.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
X
75
LEFT
35
35
60
X
75

Word recognition was reportedly 60 percent bilaterally, however without documentation that word recognition testing was conducted using Maryland CNC Speech Recognition testing, the Board cannot consider this result for rating purposes.  Unfortunately, because the Veteran's hearing loss at the 3000 Hertz range was also not recorded, the foregoing audiometric testing in entirely inadequate for rating purposes.  Nonetheless, the Board still views the foregoing as probative of the Veteran's overall level of hearing acuity during the period on appeal.

During his November 2014 VA examination, audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
70
75
LEFT
25
35
55
70
85

Speech audiometry revealed speech recognition ability of 76 percent in both ears.  With regard to functional impact, the Veteran reported that his "wife just thinks [he is] totally deaf," and that he "can hear sound but not make out the words."  As a result he misses dates and times, and must ask others to repeat themselves.  "What really bothers [him]," he stated, was "having to question everything" because of his poor hearing.

The examiner commented that the Veteran "has primarily a high frequency hearing loss, which will make it difficult for him in hearing women and children when they are talking to him, especially when in the presence of any kind of competing or background noise."  In addition, his hearing loss makes it "difficult for him to hear the TV or the radio at a normal level.  As far as speech goes, he is struggling to hear consonant sounds, and the consonants are what tends to give us the clarity of speech."  The examiner concluded that "it would be difficult for him to have a job that would involve communications with customers, or any job where he might be required to hear higher pitched beeps (i.e., a store clerk where you have to scan items and need to be able to hear the beep to know that the item was registered or processed)."

Again, because the December 2013 private assessment was inadequate for rating purposes, the Board must rely on the November 2014 VA examination, at which time the average threshold from 1000 hertz to 4000 on the right side was 58.75 decibels with 76 percent speech discrimination; resulting in the assignment of Roman numeral IV under Table VI for the right ear.  Left ear pure tone threshold average was 61.25 decibels, with speech discrimination of 76 percent.  Table VI indicates the assignment of Roman numeral IV for the left ear.  Where the column and row for Roman numerals IV intersect, Table VII reveals that a rating of 10 percent is warranted.

The Veteran's pattern of hearing loss did not meet the criteria of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 at any time since December 2013.  To the extent that frequencies 1000, 2000, and 4000 on private evaluation in December 2013 were all greater than 55 decibels, the Board nonetheless cannot rely on such an examination to establish an unusual pattern of hearing loss as no testing was completed at the level of 3000 Hertz.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss was not compensably disabling prior to December 2013, nor has it been more than 10 percent disabling at any time during the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the November 2014 VA examination report specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting that the Veteran has particular difficulty filtering sounds in noisy environments, and hearing higher frequencies, including the types of sounds which are crucial for speech recognition.  The schedular criteria are nonetheless adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and those symptoms observed by his wife relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of bilateral hearing loss, and in fact the 2014 VA examiner stated only that there are certain types of work which would be difficult for the Veteran to effectively engage in.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in November 2013, and the matter readjudicated with the issuance of the June 2015 supplemental statement of the case.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in August 2011 and November 2014 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the extent that the August 2011 VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his audiological symptoms, and the appropriate objective clinical testing performed.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

In numerous statements the Veteran asserted that clinical audiological testing has provided an inaccurate picture of his level of disability.  Specifically, he has suggested that because such testing is performed in quiet confines, it does not accurately capture the level of difficulty he experiences in his day-to-day life.  The Board recognizes the Veteran's suggestion, but also notes that while clinical testing by its nature occurs only in clinical environment, such testing is nonetheless designed to take this fact in to account in the assessment of diagnostic testing results.  Furthermore, while the Veteran may express his opinion and describe his experience while undergoing audiological testing, he is not competent to comment on the adequacy of the methodology employed.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in September 2014 the Board remanded the issue of entitlement to a higher evaluation for hearing loss for additional development, including retrieval of VA treatment records and completion of VA examination to help assess the Veteran's current level of hearing loss symptoms.  Since that time, the sought treatment records have been associated with the claims file, including records of March 2012 and December 2013 audiograms, and in November 2014 a VA examination was completed.  Therefore, the Board finds that the RO substantially complied with the September 2014 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A higher (compensable) evaluation for bilateral hearing loss prior to December 3, 2013 is denied.

A higher evaluation for bilateral hearing loss since December 3, 2013 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


